Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The amendment filed 8/3/2021 has been entered and fully considered.
Claims 2, 3, 6, 7 and 10-20 have been canceled.
Claims 1, 4, 5, 8 and 9 have been amended.
New claims 21-33 are supported by the specification as originally filed.
Claims 1, 4, 5, 8, 9 and 21-33 are pending and have been fully considered..
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant's filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992).
Claims 1, 4, 5, 8, 9 and 21-33 are rejected under pre-AIA  35 USC 103 (a) as being obvious over CLARK ET AL. (US PG PUB 2004/0128905; cited by the Examiner), and in view of O’REAR ET AL (US PG PUB 200/0152930 cited by the Examiner) and ESPINOZA ET AL. (US PG PUB 2006/0006098; cited by the Examiner); and further in view of KIBBY ET AL (US PG PUB 2011/0240288, cited by the Examiner) and DE CRECY (UA PG PUB 2010/0279354) and as evidence by “Alternative Fuels Data Center_ Renewable Hydrocarbon Biofuels”(date 5/2015)  in their entirety.   Hereby referred to as CLARK, O’REAR, KIBBY, DE CRECY, ESPINOZA and Alternative Fuels.
Regarding claim 1, 4, 5, 8, 9 and 21-33:  
CLARK discloses a blended fuel comprising (para 10):

(b)	5 to 50% by volume of a synthetic fuel produced by using a thermochemical conversion process (Fischer-Tropsch) (a low carbon fuel) (para 39-42 and 57).  These Fischer-Tropsch derived gas oils are low in undesirable fuel components such as sulfur, nitrogen and aromatics and are typically blended with other diesel base fuels (i.e. renewable biomass feedstock), for instance petroleum derived gas oils, to modify the base fuel properties.  Other known diesel fuel components include the so-called "biofuels" which derive from biological materials (i.e. renewable biomass feedstock) (agriculture residue) (waste material) (para 2-3).
CLARK discloses wherein the synthetic fuel has a level of greenhouse gas emissions which is lower than, such as 95% or less of, that generated by the base fuel, as measured over the fuel's lifecycle analysis (i.e. "well-to-wheels") (para 25 and 29), thus overlapping the claimed range of at least about 50% lower than a well-to-wheels greenhouse gas content of the petroleum fuel. The synthetic fuel is blended with the petroleum fuel at proportions which achieve a level of emissions which is lower than the base fuel alone, ideally 95% or less of that from the base fuel (para 22 and 25-28).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
In addition to emissions improvement, CLARK discloses that the low carbon fuel has at least two performance characteristic values measurable by ASTM tests which are at least about 30% improved than corresponding performance characteristic values of the petroleum fuel (see Table A, wherein the base fuel has a cetane number of 53.5 and the synthetic fuel has a cetane number of 81; and wherein the base fuel has a sulfur concentration of 270 ppmw and the synthetic fuel has a sulfur 
It would have been obvious to one of ordinary skill in the art to modify CLARK blended fuel because CLARK discloses the same fuel blend components in the same proportions as claimed, it is considered that synthetic fuel component can be petroleum derived gas oils and biological materials derived gas oils.
Although, CLARK does not explicitly teach wherein the blended fuel is a non-ester fuel that meets the specification of ASTM D975, however it is within the scope of CLARK as evident by Alternative Fuels which teaches on pg 1 para 2 – that renewable diesel is a biomass-derived transportation fuel suitable for use in diesel engines, and wherein it meets the ASTM D975 specification for petroleum in the United States and EN 590 in Europe.
CLARK discloses wherein the low carbon fuel is produced by a process that involves converting a renewable biomass feedstock into a syngas and reacting the syngas with a catalyst to produce the low carbon fuel; by teaching that the Fischer-Tropsch derived gas oils are low in undesirable fuel components such as sulfur, nitrogen and aromatics and are typically blended with other diesel base fuels, for instance petroleum derived gas oils, to modify the base fuel properties; other known diesel fuel components include the so-called "biofuels" which derive from biological materials (i.e. renewable biomass feedstock) (para 2-3); wherein the process take place in the presence of an appropriate catalyst (para 41).   Furthermore, CLARK teaches in para 52 that the oxygenate (iii) may be a compound containing one or more hydroxyl groups --OH; which is a non-ester.
CLARK teaches in para [0043] a gas oil product may be obtained directly from the Fischer-Tropsch reaction, or indirectly for instance by fractionation of a Fischer-Tropsch synthesis product 
 	Clark discloses a process for producing a blended fuel and the blended fuel obtained therefrom as discussed above.
Also, CLARK discloses wherein the base fuel has a cetane number of 53.5 and the synthetic fuel has a cetane number of 81 (TABLE A); based on the blending proportions discussed above, the blend inherently encompasses a fuel wherein the cetane number of the low carbon diesel fuel is at least 30% higher than the cetane number of the petroleum diesel fuel as claimed.
In addition, CLARK disclosure wherein the fuel blend has a cetane value of greater than 65 (see Table A, wherein the base fuel has a cetane number of 53.5 and the synthetic fuel has a cetane number of 81; based on the blending proportions discussed above, the blend inherently encompasses a fuel having a cetane number greater than 65 as claimed)
CLARK does not explicitly disclose the lubricity value of the synthetic fuel or the blended fuel.
However, it is first of all noted that an inherent property of F-T derived synthetic fuels is increased lubricity, based on the oxygenates contained therein as a result of the F-T synthesis (see ESPINOZA: para 54-55). Therefore, given that CLARK discloses the same fuel blend components in the same proportions as claimed, it is considered that synthetic fuel component and the resulting fuel blend inherently have the claimed lubricity properties.
In addition, O’REAR, which is similarly directed to a blended diesel fuel comprising a conventional component and a synthetic component (para 2 and 22-23), discloses blending such that a lubricity value of less than 450 microns by HFRR at 60°C, as measured by ASTM D6079, is 
It would have been obvious to one of ordinary skill in the art to modify CLARK to blend the fuel in such proportions so as to provide a fuel having a lubricity value as claimed, as suggested by O’REAR, in order to provide the stated benefits, including minimizing wear when the fuel is in use.
CLARK discloses wherein the synthetic fuel is other known diesel fuel components include the so-called "biofuels" which derive from biological materials (i.e. renewable biomass feedstock) (agriculture residue) (waste material) (para 2-3); and the petroleum fuel is a petro diesel fuel (para 34 and39).  CLARK also discloses wherein the synthetic fuel has a level of greenhouse gas emissions which is lower than, such as 95% or less of, that generated by the base fuel, as measured over the fuel's lifecycle analysis (i.e. "well-to-wheels") (para 25 and 29), thus overlapping the claimed range of at least about 50% lower well-to-wheels content than that of the petroleum fuel.
In addition, CLARK discloses carrying out the Fischer Tropsch synthesis reaction in the presence of an appropriate catalyst (para 41), but does not disclose the catalyst properties as claimed, or converting sugar into isoprenoid using yeast.
However, KIBBY also discloses synthesis of synthetic fuels from syngas, as discussed above. KIBBY discloses a suitable catalyst having as high macroporosity as possible, consistent with high enough crush strength to enable operation in long reactor tubes (para 54).  The high macroporosity is in line with the claimed pore diameter of greater than about 120 angstroms.  In addition, the catalyst has an average particle diameter of from 0.01 to about 6 mm (radius of 5 to 3000 microns) (para 92 and 141), a crush strength of between about 1.25 and 5 lb/mm (para 131), and a surface area of between about 150 and 500 m2/g, overlapping the claimed ranges.  Kirby further discloses wherein the catalyst is produced in a fixed bed reactor that is reduced in-situ at a temperature below 
DE CRECY teaches in para [0131] an organism disclosed herein can be used to produce an isoprenoid, such as by growing an organism, such as an algal (yeast).
It would have been obvious to one of ordinary skill in the art to modify CLARK to use a catalyst as described in KIBBY and the process of DE CRECY in the synthesis reaction of CLARK, in order to avoid high pressure drop within the conversion reactor and reduce catalyst attrition (KIBBY: para 142).

Response to Arguments
Applicant's arguments filed 8/3/2021 with respect to claims 1, 4, 5, 8, 9 and 21-33 have been fully considered but are moot in view of the new ground(s) of rejection.
Conversely, the Examiner notes that Applicant argues vegetable oils and animal fats are esters on pg 9 of arguments, however applicant's claim 9 and others also claim that the renewable biomass feedstock based low carbon fuel are also vegetable oils and animal fats.  
Also, CLARK teaches in para 52 that the oxygenate (iii) may be a compound containing one or more hydroxyl groups --OH; which is a non-ester.  
Applicant also argues the benefits without establishing evidence to the contrary or evidence of criticality.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771